      Case 2:20-cv-00372-RAJ Document 11 Filed 03/24/20 Page 1 of 2


 1
 2
 3
 4                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 5                                AT SEATTLE
 6
     GABRIELLA KERTESZ,
 7
                     Plaintiff(s),
 8                                                  CASE NO.
          v.                                        2:20−cv−00372−RAJ−BAT
 9
     BOB FERGUSON,
10                                                  MINUTE ORDER REASSIGNING
                                                    CASE
11
                   Defendant(s).
12
13
14
15   This action has been assigned to the Honorable Richard A. Jones, United

16   States District Judge. All future documents filed in this case must bear the cause

17   number 2:20−cv−00372−RAJ−BAT and bear the Judge's name in the upper

18   right hand corner of the document.

19
     It appearing from the files and records herein that this is an appropriate matter
20
     to refer to a full−time United States Magistrate Judge for the purposes hereinafter
21
     set forth, pursuant to Local Rule MJR 6 and General Order 02−19, now therefore,
22
23   IT IS ORDERED that the above entitled action be referred to the Honorable
24   Brian A Tsuchida, who is directed and empowered to conduct hearings and
25   make any further necessary orders consistent with the Local Rules and the
26
      Case 2:20-cv-00372-RAJ Document 11 Filed 03/24/20 Page 2 of 2


 1
     instructions of the District Judge to whom the case is assigned.
 2
 3   DATED March 24, 2020
                                              William M. McCool
 4                                            Clerk of Court
 5                                            By: /s/ Kadya M Peter
                                                 Deputy Clerk
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23

24
25
26
